DETAILED ACTION
This action is in response to amendments received on 9/21/2022. Claims 1-8 and 10-21 were previously pending. Claims 1 and 21 have been amended and claim 10 canceled. A complete action on the merits of claims 1-8 and 11-21 follows below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2022 has been entered.
 

Claim Objections
Claim 1 is objected to because of the following informalities:  
“one of the pair of electrodes is disposed in each electrode channel” in line 4-5 of claim 1 should be amended to recite --each of the pair of electrodes are disposed in each of the pair of electrode channels-- or --one of the pair of electrodes is disposed in one of the pair of electrode channels and the other of the pair of electrodes is disposed in the other of the pair of electrode channels-- to make it clear that one electrode is in one channel and the other electrode is in the other channel as opposed to one electrode being disposed in both channels. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “the lighting arrangement comprises a light housing that houses a light member and the fiber optic cable extends from the light member and a guide tubing that is operatively positioned within the surgical device”. It is noted that amended claim 1 claims “a lighting arrangement including a fiber optic cable configured to deliver light at the distal end of the fiber optic cable, the fiber optic cable positioned within the at least one lumen; and a light element connected to the lumen to directly introduce light to the lumen, the light element including a housing that houses a light source, wherein the fiber optic cable extends from the light source; and wherein the housing includes a heat sink and a cage surrounding the heat sink, wherein the heat sink is configured to absorb heat created by the light element”. It is at most unclear if “a light housing” is the same or different than the housing of claim 1, if “a light member” is the same or different than “a light element” and “a guide tubing” is the same or different than “at least one lumen” of claim 1. For analysis, they are interpreted to be the same; however, clarification and appropriate correction is required.
Claims 14-19 are rejected due to dependency over claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 11-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US Patent No. 5,435,805) in view of Betz (US Patent No. 4,759,349).
Regarding Claim 1, Edwards teaches a surgical device (Fig. 1), comprising:
a shaft member 2 including a pair of electrode channels (stylet guiding tubing 152 or similar lumens in other embodiments configured to allow stylets/electrodes to extend therein, see Figs. 8-23) that open at a distal end of the shaft member, wherein the pair of electrode channels are positioned adjacent to one another (Figs. 8-23);
a pair of electrodes (stylets or electrodes 8 in Fig. 1 and similar electrodes in other embodiments in Figs. 12-28), configured to deliver energy (Col. 6, ll. 37-47 and Col. 7, 51-59), wherein one of the pair of electrodes is disposed in each electrode channel such that distal ends of each of the pair of electrodes are arranged to protrude from the distal end of the shaft member (Figs. 1-28);
wherein the shaft member further includes at least one lumen 154 having an opening at the distal end of the shaft member (Fig. 11);
although Edwards teaches the use of a fiber optic 114 to illuminate the distal end through window 112/162 (Figs. 6-13 and Col. 9, ll. 14-Col. 10, ll. 58), Edwards teaches that the lighting arrangement connects to the handle through connection port 70, but does not show the lighting arrangement.
In the same field of surgical devices with means for illuminating the target area, Betz teaches a surgical device for irrigation and aspiration of a target tissue with means for illuminating the area comprising a lighting arrangement including a fiber optic cable (“light from the lamp 146 is transmitted through the illumination passageway 130 to the illumination port 131 on the second end 125 of the probe member 30. The illumination passageway means 130 preferrably is an optical fiber (typically a bundle of fibers)” Col. 7, ll. 46-51) configured to deliver light at the distal end of the fiber optic cable (through illumination port 131), the fiber optic cable positioned within the at least one lumen (passageway 150, Figs. 7-16); and a light element (combination of the handle 32, heat sink 148 and lamp 146) connected to the lumen 150 (Fig. 12) to directly introduce light to the lumen, the light element including a housing (handle 32) that houses a light source (lamp 146), wherein the fiber optic cable extends from the light source (Fig. 12); and wherein the housing (handle member) includes a heat sink 148 and a cage surrounding the heat sink (Dictionary.com defines “cage” as “anything that confines or imprisons”; therefore, the distal section of the handle confining the heat sink 148 seen in Fig. 16 is hereby interpreted as a cage surrounding the heat sink), wherein the heat sink is configured to absorb heat created by the light element (Col. 7, ll. 36-51).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to use a similar lighting arrangement in the invention of Edwards in order to house the light inside the handle to eliminate the need to connect an extra piece of equipment through the port while at the same time including a heat sink configured to dissipate heat generated by the lamp as Betz teaches.
Regarding Claim 2, Edwards in view of Betz teaches wherein the at least one lumen is an aspiration lumen and includes an aspiration lumen opening at the distal end of the shaft member (Betz teaches a “hand-held surgical instrument and support unit for the surgical instrument for irrigating and aspirating a surgical site and for delivering high intensity illumination to the site” Col. 1, ll. 59-63 and further teaches the “instrument incorporates a heat sink, e.g. a block of highly heat conductive material, to closely thermally couple the high intensity lamp to an aspiration passageway to thus enable the aspirating fluid to remove heat from the hand-held instrument” Col. 2, ll. 1-49). Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to create an aspiration through the lumen of the fiber optic and heat sink to enable aspiration and removal of the heat generated by the lamp as Betz teaches.
Regarding Claim 3, Edwards in view of Betz teaches wherein an aspiration tubing is connected to a proximal end of the surgical device (aspiration tube 28 shown in Fig. 14 of Betz and explained in Col. 4, ll. 14-36), a proximal end of the aspiration tubing configured to be operatively connected to a vacuum generator (through connection port 37 shown in Figs. 1 and 6), a distal end of the aspiration tubing being operatively connected to the aspiration lumen (aspiration lumen 127, Col. 6, ll. 63-65 and Fig. 11 and claim 1 of Betz).
Regarding Claim 4, Edwards in view of Betz teaches further comprising a connector element positioned between the aspiration lumen and the vacuum generator (connector element 37 in Col. 6, ll. 5-9 and Figs. 1 and 6 of Betz).
Regarding Claim 11, Edwards in view of Betz teaches wherein the housing further comprises a connector that operatively connects to a connector element, wherein the connector element is secured to a portion of the at least one lumen (Figs. 1 and 6 of Betz).
Regarding Claim 12, Edwards in view of Betz teaches wherein the at least one lumen is an irrigation lumen and includes an irrigation lumen opening at the distal end of the shaft member (Col. 6, ll. 39-Col. 7, ll. 35 of Betz). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention pass irrigation fluid through the lumen of the fiber optic in order to use irrigation for better viewing, debridement, or cleansing, the point where the irrigation occurs is lighted by light emanating from the illumination port 131 as Betz teaches.
Regarding Claim 13, Edwards in view of Betz teaches wherein the lighting arrangement comprises a light housing (handle 32 of Betz) that houses a light member (lamp 146 of Betz) and the fiber optic cable (131 of Betz) extends from the light member and a guide tubing (passage 150 of Betz) that is operatively positioned within the surgical device, the fiber optic being delivered to the irrigation lumen through the guide tube (Col. 6, ll. 39-Col. 7, ll. 35).
Regarding Claim 14, Edwards in view of Betz teaches further comprising a connection fitting and a mating connector, wherein the connection fitting is secured to the light housing and the mating connector is connected to the connection fitting (Figs. 1 and 6 of Betz).
Regarding Claim 15, Edwards in view of Betz teaches wherein the guide tube is fixed within the mating connector such that when the mating connector is attached to the connection fitting, the fiber optic is directed into the guide tubing (Fig. 12 and Col. 7, ll. 36-51 of Betz).
Regarding Claim 17, Edwards in view of Betz teaches wherein the surgical device further comprises an opening formed therein and a cap member that is disposed within the opening, wherein the cap member further comprises a directional channel into which the guide tube is disposed Edwards teaches a receptor housing 30 inserted through an opening of the surgical device comprises a directional channel into which the guide tube is disposed seen in Figs. 1-7).
Regarding Claim 18, Edwards in view of Betz teaches wherein the direction channel includes a first aperture and a second aperture and an entry point disposed therebetween, wherein sidewalls of the direction channel are angled inwardly from the first aperture to the entry point (Figs. 1-7 of Edwards).
Regarding Claim 19, Edwards in view of Betz teaches wherein the directional channel opens into an irrigation chamber of the surgical device and wherein the irrigation lumen includes an open section into which the guide tube enters the irrigation lumen such that the fiber optic is directed into the irrigation lumen from the guide tube (Figs. 1-7 of Edwards and Col. 8, ll. 23-Col. 9, ll. 34).
Regarding Claim 20, Edwards in view of Betz teaches wherein the diameter of the fiber optic cable is smaller than the diameter of the at least one lumen (Col. 7, ll. 36-51 of Betz teaches that fiber optic cable 131 passes through lumen 150 and therefore, the diameter of the fiber optic cable 131 must be at least a bit smaller than the diameter of the at least one lumen 150 to allow it to pass therethrough).
Regarding Claim 21, Edwards teaches a surgical device, comprising:
a shaft member 2 including a pair of electrode channels (stylet guiding tubing 152 or similar lumens in other embodiments configured to allow stylets/electrodes to extend therein, see Figs. 8-23) that open at a distal end of the shaft member,
wherein the electrode channels are positioned adjacent to one another and each housing one of a pair of electrodes configured to deliver energy (stylets or electrodes 8 in Fig. 1 and similar electrodes in other embodiments in Figs. 12-28, see Col. 6, ll. 37-47 and Col. 7, 51-59 and Figs. 1-28),
wherein the shaft member further includes at least one lumen opening at the distal end of the shaft member (the opening at the end of lumen 154 creating viewing tip 112, Fig. 11);
although Edwards teaches the use of a fiber optic 114 to illuminate the distal end through window 112/162 (Figs. 6-13 and Col. 9, ll. 14-Col. 10, ll. 58), Edwards teaches that the lighting arrangement connects to the handle through connection port 70, but does not show the lighting arrangement.
In the same field of surgical devices with means for illuminating the target area, Betz teaches a surgical device for irrigation and aspiration of a target tissue with means for illuminating the area comprising a lighting arrangement including a fiber optic cable (“light from the lamp 146 is transmitted through the illumination passageway 130 to the illumination port 131 on the second end 125 of the probe member 30. The illumination passageway means 130 preferrably is an optical fiber (typically a bundle of fibers)” Col. 7, ll. 46-51) configured to deliver light at the distal end of the fiber optic cable (through illumination port 131), the fiber optic cable positioned within the at least one lumen (passageway 150, Figs. 7-16); and a light element (combination of the handle 32, heat sink 148 and lamp 146) connected to the lumen 150 (Fig. 12) to directly introduce light to the lumen, the light element including a housing 32 that houses a light source 146, wherein the fiber optic cable extends from the light source (Fig. 12 and Col. 7, ll. 36-51).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to use a similar lighting arrangement in the invention of Edwards in order to house the light inside the handle to eliminate the need to connect an extra piece of equipment through the port while at the same time including a heat sink configured to dissipate heat generated by the lamp as Betz teaches.

Claims 5-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US Patent No. 5,435,805) in view of Betz (US Patent No. 4,759,349) as applied above, further in view of Bagaoisan (US Patent No. 6,569,148).
Regarding Claim 5, Edwards in view of Betz teaches connector 37 connecting to an aspiration source as well as the aspiration tube being connected to the fiber optic tube (Figs. 1-16 of Betz); however, does not show wherein the connector element is a Y-connector having a first arm and a second arm that interests the first arm, wherein the fiber optic cable is introduced through the second arm to the aspiration lumen.
In the same field of invention, Bagaoisan teaches wherein the connector element is a Y-connector having a first arm and a second arm that interests the first arm, wherein the fiber optic cable is introduced through the second arm to the aspiration lumen (the two arms 691 and 692 of adapter 686 of Bagaoisan shown in Fig. 21).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to use a Y-connector in place of connector 37 of Betz in order to allow more flexibilities to connect different elements such as a fiber optic to the aspiration lumen as Bagaoisan teaches.
Regarding Claim 6, Edwards in view of Betz and further in view of Bagaoisan teaches wherein the second arm further comprises a normally closed valve element therein(“The Tuohy-Borst fitting 692 is adapted to receive therapeutic devices, … and is adapted to form a liquid-tight seal therewith by an o-ring 693” in Col. 25, ll. 44-57 of Bagaoisan. In a different embodiment Bagaoisan teaches “the body 793 and is provided with an o-ring (not shown) which can be moved to close the flow passage in the central leg 794, or alternatively it can be opened to receive a guide wire which can be utilized for advancing the guide catheter 786 if that be necessary and then forming a fluid-tight seal with respect to the guide wire” in Col. 28, ll. 62-67). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to add an o-ring seal in the fitter/adapter of Edwards in view of Betz in order to seal the port and to close it when not used for safety purposes). 
Regarding Claim 7, Edwards in view of Betz and further in view of Bagaoisan teaches further comprising a sealing adapter positioned proximal of the connector element (o-ring 693 of Bagaoisan shown in Fig. 21), wherein the fiber optic cable extends through the sealing adapter and the sealing adapter is selectively operable to fix the fiber optic cable to the sealing adapter (“The Tuohy-Borst fitting 692 is adapted to receive therapeutic devices, as for example a balloon-on-a-wire device as hereinafter described and is adapted to form a liquid-tight seal therewith by an o-ring 693” in Col. 25, ll. 44-57 of Bagaoisan).
Regarding Claim 8, Edwards in view of Betz and further in view of Bagaoisan teaches wherein the sealing adapter is a Tuohy Borst fitting (“The Tuohy-Borst fitting 692 is adapted to receive therapeutic devices, as for example a balloon-on-a-wire device as hereinafter described and is adapted to form a liquid-tight seal therewith by an o-ring 693” in Col. 25, ll. 44-57 of Bagaoisan).
Regarding Claim 16, Edwards in view of Betz and further in view of Bagaoisan teaches wherein the connection fitting is a Tuohy Borst fitting (“The Tuohy-Borst fitting 692 is adapted to receive therapeutic devices, as for example a balloon-on-a-wire device as hereinafter described and is adapted to form a liquid-tight seal therewith by an o-ring 693” in Col. 25, ll. 44-57 of Bagaoisan).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 11-21 have been considered but are moot because the new ground of rejection does not rely on any reference or in the previous interpretation applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794